OPINION OF THE COURT
WILLIAM P. DIMITROULEAS, Circuit Judge.
This cause having been heard upon City of Margate s Appeal of a February 22, 1990 trial conducted by the Honorable John Gaudiosi and the Court having reviewed the transcript, having reviewed appellant’s brief, having heard oral argument on August 3, 1990, and being otherwise fully advised, finds as follows:
1. On September 25, 1989, Sgt. Greg Cosmar of the Margate Police *71Department issued a parking ticket to a vehicle parked in a parking lot of a shopping center that may have been under construction at 5468 West Sample Road, Margate. The vehicle was owned by the Appellee and was blocking a fire lane.
2. The lower Court found the Appellee to. be not guilty because F.S. 316.006(2)(b) provides that a municipality may exercise jurisdiction over private roads provided there exists a written agreement between the government and the property owner. No evidence of such an agreement was produced at trial.
3. That provision is applicable unless the privately owned place is used for vehicular traffic by the owners, those having express or implied permission from the owners, and other persons. F.S. 316.003(33).
4. There was insufficient evidence of the condition of the shopping center, whether it was under construction or whether the privately owned place was used by other persons. Absent that evidence, § 316.006(2)(b) is applicable. Judge Guadiosi did not abuse his discretion in acquitting the Appellee based upon the evidence before him.
WHEREFORE, the decision of the lower Court is Affirmed.
DONE AND ORDERED at Fort Lauderdale, Broward County, Florida, this 7th day of August, 1990.